Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00170-CV

                 ANDERSON ENERGY CORPORATION and Ellersly, Inc.,
                            Appellants/Cross-Appellees

                                       v.
             Dominion Oklahoma Texas Exploration & Production, Inc. /s
      DOMINION OKLAHOMA TEXAS EXPLORATION & PRODUCTION, INC.
               and HighMount Exploration & Production Texas, LLC,
                           Appellees/Cross-Appellants

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. 0005419
                           Honorable Pedro Gomez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, we REVERSE that portion of the trial
court’s judgment as to the meaning of the Contract Area and as to the duration of the Joint
Operating Agreement, and we RENDER judgment that the Contract Area includes interests
acquired by the parties and by their successors after the execution date of the Joint Operating
Agreement and that the Joint Operating Agreement is effective for a reasonable term. We
AFFIRM the portion of the trial court’s judgment denying summary judgment for HighMount on
its affirmative defenses, and we REMAND to the trial court for further proceedings consistent with
our opinion, including a determination of what period of time constitutes a reasonable term for the
Joint Operating Agreement.

        It is ORDERED that appellants/cross-appellees Anderson Energy Corporation and
Ellersly, Inc. recover their costs of appeal from appellees/cross-appellants Dominion Oklahoma
Texas Exploration & Production, Inc. and HighMount Exploration & Production Texas, LLC.

       SIGNED June 30, 2015.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice